Citation Nr: 1828589	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-30 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a rating in excess of 30 percent for a right wrist disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1987 to November 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in February 2017.

The decision below addresses the issue of entitlement to service connection for depression.  The issue of a higher rating for a right wrist disability is addressed in the remand section following the decision.


FINDING OF FACT

In February 2017, the Veteran requested withdrawal of the appeal of the issue of entitlement to service connection for depression.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for depression have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the February 2017 Board hearing, prior to promulgation of a Board decision in the appeal, the Veteran indicated that he wishes to withdraw his appeal of the issue of entitlement to service connection for depression. 

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of such issue and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).


ORDER

The appeal of the issue of entitlement to service connection for depression is dismissed.


REMAND

The Veteran contends that his right wrist disability should be rated in excess of 30 percent disabling.  In this regard, during the February 2017 Board hearing, he stated that following an accident during service his right wrist was fused and he lost movement of his wrist.  He also stated that his wrist is painful and affects his ability to write and perform chores.  He further stated that he experiences neurological symptoms including loss of sensation in his fingers and palm as well as surgical scars that stretch and become irritated.  Service treatment records from July and October 1998 reflect that he reported experiencing decreased sensation in his right hand following wrist surgery and he was diagnosed with neurapraxia of the right median and ulnar nerves.

The Veteran was afforded an examination in regard to this claim in January 2013.  He reported that he is right hand dominant and experiences pain during cold weather.  The examiner noted five scars on the Veteran's right upper extremity.  He also reported right wrist palmar flexion to zero degrees and dorsiflexion to 20 degrees.  The examiner further reported that the there is no ankylosis present and that the Veteran has normal strength in his right wrist.  However, the Board finds that remand is necessary to ascertain whether separate neurological ratings are warranted in regard to this disability.  Therefore the claim is remanded to afford the Veteran another examination.

Accordingly, the claim is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to assess the nature and severity of his service-connected right wrist disability.

The examiner should address any limitation of motion, including whether there is ankylosis, and any neurological and scar manifestations. 

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


